Title: To Thomas Jefferson from George Muter, 30 January 1781
From: Muter, George
To: Jefferson, Thomas



Sir
Jany. 30. 1781

The money (30,000 dollars) due me agreeable to act of assembly for depreciation, is with-held in consequence of my having an open account on the Auditor’s books; kept open for upwards of three months at the requisition of the auditors, that I might pay  some money due by the state to Mr. Jno. King of Petersburgh, and settle for the whole together. The ballance due from me, without paying Mr. King, is about £300, by my account; by the Auditors books in consequence of a mistake, the ballance wou’d be in my favour. I have a warrant for a quarter’s sallary amounting to £4875 in my possession, which the Treasurer refuses to pay, in consequence of orders he has received from your Excellency.
In consequence of the treasurer’s refusal to pay my warrant (as I owe some debts and cant think of borrowing) I shall be involved in considerable difficultys, unless your Excellency, thinks proper to releive me by issuing an order to the treasurer for that purpose, more particularly as I cant immedeatly settle my account, to enable me to draw my depreciation money, all my vouchers being in Albemarle. I must therefore request that you will please to issue an order to the treasurer in my favour, if it can be done with propriety, & am Your Excellency’s most hl servt.,

George Muter

